Citation Nr: 0601881	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  01-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
nonservice-connected (NSC) pension benefits in the amount of 
$975, to include the issue of whether the debt was properly 
created.

2.  Entitlement to waiver of recovery of an overpayment of 
NSC pension benefits in the amount of $11,236, to include the 
issue of whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.

This appeal arises from separate rating decisions by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO) Committee on Waivers and 
Compromises (Committee).  In a May 2000 decision, the 
Committee determined that waiver of recovery of an 
overpayment of NSC pension benefits in the amount of $975 was 
precluded on the basis that bad faith on the part of the 
veteran constituted a bar to waiver of recovery.  An October 
2000 of the Committee determined that waiver of recovery of 
an overpayment of NSC pension benefits in the amount of 
$11,236 was precluded on the basis that bad faith on the part 
of the veteran constituted a bar to waiver of recovery.

The veteran testified before Veterans' Law Judge (VLJ) J. 
Sherman Roberts at a videoconference hearing in January 2002.  
See 38 U.S.C.A. § 7107(c), (e) (West 2002).  A transcript of 
the hearing is of record.  In a decision dated June 2002, the 
Board determined that a bar did not exist to preclude 
consideration of waiver of recovery of NSC pension benefits 
in the amounts of $975 and $11,236.  The Board remanded the 
case to the RO for further development and adjudication.  The 
Board also determined that the veteran had appealed the 
issues of whether the debts in question were properly 
created.  See 38 C.F.R. § 1.911(c) (2005); VAOPGCPREC 6-98 
(Apr. 24, 1998).

On remand, the Committee determined that the debts in 
question were properly created, and determined that the 
principles of equity and good conscience did not warrant 
waiver of recovery of the debts.  The Committee has issued a 
supplemental statement of the case (SSOC) advising the 
veteran of the Reasons and Bases for its determinations, and 
returned the case to the Board for further appellate review.

The Board notes that, by letter dated October 12, 2005, the 
veteran was advised of his right to another hearing before 
the Board as the VLJ who conducted his January 2002 was no 
longer employed by the Board.  The veteran has not elected to 
attend another Board hearing.  The Board will proceed 
accordingly.


FINDINGS OF FACT

1.  The Committee properly calculated an overpayment of NSC 
pension benefits in the amount of $430 for the time period 
from April 1, 1996 to January 1, 1999, $545 from January 1, 
1999 to January 31, 2000, and $11,236 based upon a 
retroactive termination of NSC pension benefits effective 
February 1, 1997.  

2.  VA does not bear sole fault for the creation of the debt 
as the veteran failed to report all sources of income for the 
years 1996, 1997 and 1998, and accepted NSC pension benefits 
which he knew, or should have known, was based upon his 
underreporting of household income.

3.  The veteran bears substantial fault with creation of the 
overpayment as it was based his underreporting of income, and 
VA had minimal fault for failing to investigate whether all 
forms of income were properly reported as it relied on the 
veteran's report of income made under the penalties of 
perjury.

4.  VA has recovered the overpaid NSC pension benefits in the 
amounts of $975 and $11,236, and there is no issue as to 
whether financial hardship exists for the veteran.

5.  Recovery of the overpayment would not tend to nullify the 
objective for which the pension program was intended as the 
veteran met the minimal standards of subsistence for the time 
periods in question, and is currently in receipt of 
compensation benefits from VA exceeding the subsistence 
levels set for NSC pension benefit eligibility.  

6.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.


CONCLUSIONS OF LAW

1.  The overpayment of NSC pension benefits in the amount of 
$975 was properly created and not the result of sole VA 
error.  38 U.S.C.A. §§ 5107, 5112(b)(10) (West 2002) 38 
C.F.R. §§ 3.105(g), 3.655, 3.500(b)(2) (2005).

2.  Recovery of an overpayment of NSC pension benefits in the 
amount of $975 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 1503, 1521, 5107(b) 5302, (West 
2002); 38 C.F.R. §§ 1.962, 1.965, 3.105(h), (2005).

3.  The overpayment of NSC pension benefits in the amount of 
$11,236 was properly created and not the result of sole VA 
error.  38 U.S.C.A. §§ 5107, 5112(b)(10) (West 2002) 38 
C.F.R. §§ 3.105(g), 3.655, 3.500(b)(2) (2005).

4.  Recovery of an overpayment of NSC pension benefits in the 
amount of $11,236 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 1503, 1521, 5107(b) 5302, (West 
2002); 38 C.F.R. §§ 1.962, 1.965, 3.105(h), (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual summary

The veteran seeks waiver of recovery of two overpayments of 
NSC pension benefits in the amounts of $975 and $11,236.  He 
asserts that that he was not at fault for the creation of the 
debts and that, furthermore, the Committee has improperly 
calculated the amount of his overpayments.  He further 
asserts that waiver of recovery should be granted for both 
debts based upon the principles of equity and good 
conscience.

Historically, the veteran first applied for NSC pension 
benefits by means of an Application for Compensation or 
Pension filed in October 1989.  At that time, he indicated 
that he and his spouse each owned a certificate of deposit 
(CD) worth $11,000.  He also indicated that he owned farm 
land worth $60,000.  He reported that their income consisted 
of monthly Social Security benefits and dividends and 
interest.  

In November 1989, the RO notified the veteran that he was not 
entitled to NSC pension benefits because his income exceeded 
the maximum annual rate of $8,466 for a veteran with a 
spouse.

In May 1990, in response to the RO's request, the veteran 
submitted net worth and expense information.  He indicated 
that the only income for himself and his spouse was from 
Social Security benefits.  He stated that his 1989 income tax 
return showed that he made a $600 profit from his farm but 
that he had to pay $400 in additional tax.  He noted that the 
farm was willed to the 6 children equally.  He also stated 
that he drew about $149 monthly from CD's which were 
earmarked for final expenses and emergency measures.

By letter dated in June 1990, the RO notified that veteran 
that he was not entitled to NSC pension benefits because of 
excessive income.  

In March 1996, the veteran submitted an Improved Pension 
Eligibility Verification Report (EVR), on which he indicted 
that his monthly income consisted of $409.10 for himself and 
$339.10 for his spouse in Social Security benefits.  He also 
reported total interest and dividends of $50 each for himself 
and his spouse in 1994 and 1995.  He reported IRAs, Keogh 
Plans, etc. of $10,000 each for himself and his spouse.  He 
further reported unreimbursed medical expenses of $4,663.03.

By letter dated May 1996, the RO informed the veteran that he 
had been awarded NSC pension benefits.  His award letter 
contained the following advisements:

We approved an award for Disability Pension as 
follows:

EFFECTIVE DATE: 4-01-96
MONTHLY RATE: $163.00
COUNTABLE ANNUAL INCOME: 08836
MAXIMUM ANNUAL RATE: 10801

VA pays a pension which is the difference 
between countable annual income and a maximum 
annual rate.  You can determine the monthly 
payment rate as follows:

(1)   subtract countable income from the 
maximum annual rate;
(2)   divide that answer by 12;
(3)   round this answer down to the nearest 
whole dollar.

We based this award on countable annual income 
of $ 8836 from March 4, 1996.  To determine 
your countable income, we included the 
following sources of income you reported:

VETERAN: 	EARNED $00000; SOCIAL SECURITY 
$05040; RETIREMENT $00000; INTEREST 
$00050; INSURANCE $00000; AND OTHER 
INCOME $00000.

SPOUSE: 	EARNED $00000; SOCIAL SECURITY 
$04176; RETIREMENT $00000; INTEREST 
$00050; INSURANCE $00000; AND OTHER 
INCOME $00000.

In computing the VETERAN'S countable income, 
we considered your report of expenses paid as 
follows:

VETERAN: 	MEDICAL $1020; LAST ILLNESS AND 
BURIAL $0000; DISABILITY SOCIAL 
SECURITY $0000; AND DISABILITY 
RETIREMENT $0000.

We use reported medical expenses to reduce 
countable annual income.  You can determine 
the amount of expenses to be deducted from the 
payee's countable income as follows:

(1)   multiply the basic maximum annual rate 
by .05;
(2)   round this answer down to the nearest 
whole dollar amount;
(3)   subtract that answer from the total 
amount of reported expenses.

That final answer is the amount of expenses we 
deduct.  (If there is entitlement to a higher 
rate of pension because the payee is 
Housebound or in need of Aid and Attendance, 
the basic annual rate is less than the amount 
shown above.  You can get the basic rate from 
VA.)

We consider a decrease or ending of recurring 
medical expenses a change in income.  You must 
report to VA immediately any change in those 
expected recurring expenses.  Your failure to 
promptly notify us can result in an 
overpayment which you may have to repay.

We included benefits for the veteran's spouse.  
You must notify us immediately if there is any 
change in the number or status of dependents.  
Your failure to quickly tell VA of a 
dependency change will result in an 
overpayment in the veteran's account which 
must be repaid.

The rate of VA pension depends on total 
"family" income which includes the payee's 
income and that of any dependents.   We must 
adjust the payments whenever this income 
changes.  You must notify us immediately if 
income is received from any source other than 
that shown above.  You must also report any 
changes in the income shown above.  Your 
failure to promptly tell VA about income 
changes may create an overpayment which will 
have to be repaid.

Please read the enclosed VA Form 21-8768.  It 
contains important information about rights to 
receive this benefit ...

(emphasis added).

In January 1997, the veteran submitted an EVR on which he 
reported total monthly income from Social Security benefits 
of $432 for himself and $358 for his wife and $1,200 received 
in 1996 from interest and dividends.  He also reported having 
cash or noninterest bearing bank accounts worth $22,000 and 
IRAs, Keogh Plans, etc worth $20,000.  He reported 
unreimbursed medical expenses during 1996 of $4,210.26.

The veteran submitted an EVR in January 1998, on which he 
reported monthly income from Social Security benefits of 
$440.80 for himself and $365 for his spouse.  He reported 
that he received $1,200 and that his wife received $1,142.40 
in 1997 in total interest and dividends.  He indicated that 
he expected to receive the same amounts in 1998.  He 
indicated that he had no cash or bank accounts.  He reported 
a total of $1,089.05 in unreimbursed medical expenses.  

An RO letter dated February 9, 1998 advised the veteran of 
his NSC pension benefit award as follows:

We approved an award for DISABILITY PENSION as 
follows:

EFFECTIVE DATE: 1-01-97
MONTHLY RATE: $267.00
COUNTABLE ANNUAL INCOME: 07904
MAXIMUM ANNUAL RATE: 11115

EFFECTIVE DATE: 12-01-97
MONTHLY RATE: $269.00
COUNTABLE ANNUAL INCOME: 08120
MAXIMUM ANNUAL RATE: 11349

EFFECTIVE DATE: 01-01-98
MONTHLY RATE: $117.00
COUNTABLE ANNUAL INCOME: 09936
MAXIMUM ANNUAL RATE: 11349

VA pays a pension which is the difference 
between countable annual income and a maximum 
annual rate.  You can determine the monthly 
payment rate as follows:

(1)   subtract countable income from the 
maximum annual rate;
(2)   divide that answer by 12;
(3)   round this answer down to the nearest 
whole dollar.

We based this adjustment upon review of your 
Eligibility Verification Report.  

We based this award on countable annual income 
of $ 7904 from January 1, 1997.  To determine 
your countable income, we included the 
following sources of income you reported:

SELF: 	EARNED $00000; SOCIAL SECURITY 
$05181; RETIREMENT $00000; INTEREST 
$01200; INSURANCE $00000; AND OTHER 
INCOME $00000.

SPOUSE: 	EARNED $00000; SOCIAL SECURITY 
$04293; RETIREMENT $00000; INTEREST 
$01142; INSURANCE $00000; AND OTHER 
INCOME $00000.

In computing your countable income 
consideration was given to your report of 
expenses paid as follows:

SELF: 	MEDICAL $4467; LAST ILLNESS AND 
BURIAL $0000; DISABILITY SOCIAL 
SECURITY $0000; AND DISABILITY 
RETIREMENT $0000.

From December 1, 1997 we based your award on 
countable income of $8120.  We determined your 
countable income by including the following 
sources of income:

SELF: 	EARNED $00000; SOCIAL SECURITY 
$05289; RETIREMENT $00000; INTEREST 
$01200; INSURANCE $00000; AND OTHER 
INCOME $00000.

SPOUSE: 	EARNED $00000; SOCIAL SECURITY 
$04389; RETIREMENT $00000; INTEREST 
$01142; INSURANCE $00000; AND OTHER 
INCOME $00000.

In computing your countable income 
consideration was given to your report of 
expenses paid as follows:

SELF: 	MEDICAL $4467; LAST ILLNESS AND 
BURIAL $0000; DISABILITY SOCIAL 
SECURITY $0000; AND DISABILITY 
RETIREMENT $0000.

From January 1, 1998 we based your award on 
countable income of $9936.  We determined your 
countable income by including the following 
sources of income:

SELF: 	EARNED $00000; SOCIAL SECURITY 
$05289; RETIREMENT $00000; INTEREST 
$01200; INSURANCE $00000; AND OTHER 
INCOME $00000.

SPOUSE: 	EARNED $00000; SOCIAL SECURITY 
$04389; RETIREMENT $00000; INTEREST 
$01142; INSURANCE $00000; AND OTHER 
INCOME $00000.

In computing your countable income 
consideration was given to your report of 
expenses paid as follows:

SELF: 	MEDICAL $2651; LAST ILLNESS AND 
BURIAL $0000; DISABILITY SOCIAL 
SECURITY $0000; AND DISABILITY 
RETIREMENT $0000.

We use your reported medical expenses to 
reduce countable annual income.  You can 
determine the amount of expenses to be 
deducted from the payee's countable income as 
follows:

(1)   multiply the basic maximum annual rate 
by .05;
(2)   round this answer down to the nearest 
whole dollar amount;
(3)   subtract that answer from the total 
amount of reported expenses.

That final answer is the amount of expenses we 
deduct.  (If there is entitlement to a higher 
rate of pension because the payee is 
Housebound or in need of Aid and Attendance, 
the basic annual rate is less than the amount 
shown above.  You can get the basic rate from 
VA.)

We consider a decrease or ending of recurring 
medical expenses a change in income.  You must 
report to VA immediately any change in those 
expected recurring expenses.  Your failure to 
promptly notify us can result in an 
overpayment which you may have to repay.

We included benefits for your spouse.  You 
must tell us immediately if there is any 
change in the number or status of dependents.  
Your failure to quickly tell VA of a 
dependency change will result in an 
overpayment in the veteran's account which 
must be repaid.

We included a cost-of-living increase in this 
award effective December 1, 1997.

If this change in your award decreases your 
payments for a prior period, we may establish 
an overpayment in your award.  If our 
adjustment results in an overpayment of the 
benefits we paid you, we will notify you 
shortly of the exact amount of the 
overpayment.  Also, we will give you 
information about repayment.

Your rate of VA pension depends on total 
"family" income which includes the payee's 
income and that of any dependents.   We must 
adjust your payments whenever this income 
changes.  You must notify us immediately if 
income is received from any source other than 
that shown above.  You must also report any 
changes in the income shown above.  Your 
failure to promptly tell VA about income 
changes may create an overpayment which will 
have to be repaid.

Please read the enclosed VA Form 21-8768.  It 
contains important information about rights to 
receive this benefit ...

(emphasis added).

The veteran submitted an EVR in January 1999 on which he 
reported monthly income from Social Security benefits of 
$446.50 for himself and $370 for his spouse.  He reported 
that he received $2,400 in 1998 in total interest and 
dividends and that he expected to receive the same amount in 
1999.  He indicated that his wife did not receive any 
interest income in 1998 and would not receive any in 1999.  
He reported $33,000 in cash or noninterest bearing bank 
accounts and $21,000 in IRAs, Keogh Plans, etc. for himself.   
He reported a total of $6,376.34 in unreimbursed medical 
expenses.  

On September 27, 1999, the RO informed the veteran of its 
discovery of $1,844 in unearned income from Citizens National 
Bank in 1996 as well as $1,123 in unearned income for his 
spouse from Citizens National Bank for 1996.  The 
notification letter advised the veteran that the unreported 
income resulted in a change in his "annual family income" 
of $6,722 to $8,489 "per month" from April 1, 1996; $7,025 
to $8,792 "per month" from December 1, 1996; $7,904 to 
$8,548 "per month" from January 1, 1997; $8,120 to $8,764 
"per month" from December 1, 1997; $6,260 to $7,411 "per 
month" from February 1, 1998; $6,396 to $7,519 "per month" 
from December 1, 1998; and $8,134 to $9,257 "per month" 
from January 1, 1999.

In a letter dated in October 1999, a representative of 
Citizen's National Bank indicated that the veteran earned CD 
interest for the period April 1, 1996 to September 30, 1999, 
in the amount of $4,240.26 and IRA distributions for the same 
period of $612.61.  It was indicated that for the same 
period, the veteran's spouse received IRA distributions of 
$4,011.53.  Also submitted is a computer printout generated 
by the bank detailing the distribution of payment of interest 
to the veteran and his spouse from accounts listed in their 
names.  It is indicated that the total distribution to the 
veteran and his spouse are as follows: $1,943.07 in 1996, 
$2,489.83 in 1997, $2,554.08 in 1998, and $1,877.42 in 1999.

By letter dated November 1, 1999, the RO notified the veteran 
that his NSC pension benefits had been amended, effective 
from April 1, 1996 on the basis of verification of receipt of 
previously unreported interest income for himself and his 
spouse.  The calculations of his amended NSC pension benefits 
award reported amounts of unearned income on a yearly basis.

By letter dated November 13, 1999, the veteran was informed 
of an overpayment of his NSC pension benefits in the amount 
of $430.

In December 1999, the veteran submitted an EVR on which he 
reported total monthly income from Social Security benefits 
of $456.50 for himself and $378 for his wife and $1796.43 
received in 1999 for himself from interest and dividends.  He 
indicated that his spouse had no income in 1999 from interest 
or dividends.  He also reported having cash or noninterest 
bearing bank accounts worth $31,000 and an IRA worth $149.  
He also reported that his wife had an IRA worth $1,233.31.  
He reported unreimbursed medical expenses during 1999 of 
$5,197.11.

The veteran has submitted copies of tax returns for the years 
1996 to 1998 which show unearned income from interest on CDs 
and IRA and also indicates that he had a net profit from a 
farm in the years 1997 and 1998.

By letter dated in January 2000, the RO notified the veteran 
that his VA NSC pension award had been reduced, effective 
from January 1, 1999 to January 1, 2000, on the basis of 
reported interest from himself and his spouse from January 1, 
1999.  He was also notified that the benefits were terminated 
effective from January 1, 2000 on that basis that his net 
worth was excessive for VA benefits.  

By decision dated in May 2000, the Committee determined that 
an overpayment of $430 was created when it was learned that 
the veteran and his spouse had received more interest in 1996 
than previously reported.  An additional debt of $545 was 
created by award action of January 2000 because the veteran 
reported more interest income on the eligibility verification 
report (EVR) dated in December 1999 than had been previously 
reported for that year.  The Committee determined that the 
veteran had exercised bad faith in the creation of the debt 
and denied waiver of recovery of the overpayment of $975.

By letter dated in August 2000, the RO notified that veteran 
that pension benefits were retroactively terminated, 
effective from February 1, 1997 on the basis that he had 
received more income, both unearned and earned, than 
previously reported.  This action created an additional 
overpayment of pension benefits in the amount of $11,236.

By decision dated in October 2000, the Committee notified 
that veteran that it had determined that he had exercised bad 
faith in the creation of the additional overpayment in the 
amount of $11,236 and denied waiver of recovery of that 
additional overpayment.

In January 2002, the veteran testified that he had two CDs, 
one worth $1,000 or $2,000 and one worth $21,000 from which 
he received interest.  He indicated he received between $93 
and $95 per month in interest income.  He also testified that 
he sold cattle in 1998 and paid income tax on that sale.  He 
indicated his only other source of income is Social Security 
benefits.  He testified that he had submitted all evidence of 
income received from 1996 to 1999.  He asserted that the 
debts were improperly created and pointed out that the RO had 
indicated that he was receiving $9,000 a month in interest.

An RO letter dated April 2002 advised the veteran of a 
corrected audit reflecting the amount paid and the amount 
due.

By decision dated June 2002, the Board found that the 
veteran's failure to inform VA of his total income for the 
period from April 1996 to December 1991 was not the result of 
an intent to seek an unfair advantage with knowledge of the 
likely consequences and that he was not guilty of bad faith, 
misrepresentation or fraud in the creation of either debt.

An RO letter dated July 2002 advised the veteran of a 
corrected audit reflecting the amount paid and the amount 
due.

An RO rating decision dated June 2004 granted a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), and assigned an initial 50 percent 
evaluation effective April 17, 2000.  This award of 
compensation was applied to the overpayment of benefits with 
no further overpayment of NSC pension benefits due and owing.  
See VA routing and transmittal slip dated October 28, 2004.

In February 2005, the Committee provided the veteran with a 
supplemental statement of the case (SSOC) advising him of the 
Reasons and Bases for concluding that his debts were properly 
created.  Attached to his SSOC were calculations for his NSC 
pension benefits for the years 1996 through 2000.  These 
calculations included the monthly rate actually paid, the 
monthly rate actually due with consideration of the 
unreported income, and the amounts overpaid on a monthly 
basis.  There was a net overpayment of $430 NSC pension 
benefits for the time period of April 1, 1996 through January 
1, 1999; a net overpayment of $545 NSC pension benefits for 
the time period of January 1, 1999 to January 2000.  It was 
further noted that the discovery of additional unreported 
income required a termination of his NSC pension benefits 
effective February 1, 1997 resulting in an overpayment of 
$11,236.

II.  Creation of debt

As a threshold matter, the Board must determine the 
lawfulness of the debts asserted.  See Schaper v. Derwinski, 
1 Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
veteran has voiced several arguments as to how the alleged 
debts were not properly created.  He reports that he 
initially filed for NSC pension benefits while severely ill, 
and that a VA social worker helped him fill out his 
paperwork.  He indicated that he misunderstood the nature of 
award monies being provided as compensation for a claim for 
compensation benefits for a stomach disorder.  He further 
alleges that he had no intention of stealing from government, 
and that he had submitted all evidence of income received 
from 1996 to 1999.  He asserted that the debts were 
improperly created and pointed out that the RO was 
calculating his total yearly interest on a monthly basis 
rather than a yearly basis.

On the basis of the allegations of record, the Board finds 
that the veteran raises two distinct theories that the debt 
was not properly created.  First, he argues that that the 
creation of the debts at issue, or at least portions thereof, 
were the sole result of VA administrative error.  See 
38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. 
§ 3.500(b)(2) (2005) (the effective date of reduction or 
discontinuance of benefits by reason of an erroneous award 
based solely on administrative error shall be the date of 
last payment).  Second, he argues that the RO has improperly 
calculated the amount of his overpayment of NSC benefits.

The record shows that the veteran did not accurately report 
interest income on the EVRs submitted from 1996 to 1999.  
Award letters dated May 1996 and February 1998 advised him 
that his NSC pension benefits were based upon his report of 
all forms of income on his EVR's.  The May 1996 letter 
advised him that his award was based, in part, of his report 
of $50 of interest income for himself, and $50 of interest 
income for his spouse.  He was specifically advised that his 
award of NSC pension benefits was based on "total" family 
income, including that of his dependents, and that he must 
immediately report whether income was received from any 
source other than known to the RO, and that he must 
immediately report any changes in the income known to the RO.  
The February 1998 letter advised him that his award was 
based, in part, of his report of $1200 of interest income for 
himself, and $1142 of interest income for his spouse.  

The record now conclusively establishes that the veteran 
received total distributions in interest income and IRA 
distributions of $1,943.07 in 1996, $2,489.83 in 1997, 
$2,554.08 in 1998, and $1,877.42 in 1999.  Undisputedly, the 
veteran properly reported his interest income to the Internal 
Revenue Service (IRS) on his Form 1040's for the years in 
question.  Additionally, he reported a net income from 
farming in 1997 and 1998 that he did not report to the RO.  
As evidenced by his 1040 filings, the veteran has a fairly 
sophisticated knowledge of income concepts, and he clearly 
evidenced his knowledge of the concept of interest and 
farming income.  

As noted by the Board in its June 2002 decision, the RO could 
be credited with some fault for not clarifying whether 
additional income was being received based upon the reported 
large balances in bank accounts.  Additionally, the RO may 
have considered to further investigate whether the veteran 
has earned any income from the farmland he reported in 1989.  
Nonetheless, upon receipt of his award notifications in 1996 
and 1998, the veteran was duty bound to immediately contact 
the RO to correct any initial income reporting errors he may 
have made on his EVR's.  He bears a substantial amount of 
fault, even by misunderstanding, for the creation of his 
debts by abdicating his responsibility of reading the benefit 
criteria and his award letters, and accepting NSC pension 
benefit payments he should have known were sent in error.  
His misunderstanding that he was receiving compensation 
rather than pension benefits cannot be attributed to VA as 
his award letters were specific as to the benefits he was 
being awarded.  As such, sole fault for the creation of the 
debt cannot be placed on the part of VA.  See generally 
Jordan v. Brown, 10 Vet. App. 171, 174 (1997).

The Board has also carefully reviewed the RO's calculations 
pertaining to the assertion of overpayments of NSC pension 
benefits in the amount of $975 and $11,236.  Undeniably, the 
RO utilized confusing language in its initial September 27, 
1999 notification letter referring to the veteran's income 
ranging from $7000 to $9000 "per month."  This error does 
not affect the calculation of benefits.  An August 11, 2000 
RO letter provided an extensive calculation of benefits on an 
annual basis that corrected any mistaken language used in the 
September 1999 notification letter.  In addition, the audit 
of the account provided in the February 2005 SSOC does not 
perpetuate the error.  Upon review of the record, the Board 
finds that the RO's properly calculated an overpayment of in 
the amount of $430 for the time period from April 1, 1996 to 
January 1, 1999, and $545 from January 1, 1999 to January 31, 
2000.  Furthermore, the later discovery of additional 
unreported income required a termination of NSC pension 
benefits effective February 1, 1997 resulting in an 
additional overpayment of NSC pension benefits in the amount 
of $11,236.  The Board finds no calculation errors as alleged 
by the veteran.  

In summary, the Board finds that the creation of overpayment 
of NSC pension benefits in the amounts of $975 and $11,236 
was not the result of sole error on the part of VA, and that 
the Committee has properly calculated the amount of overpaid 
benefits since April 1, 1996.  The Board, therefore, finds no 
basis to challenge the validity of the debt in this case.

III.  Equity and good conscience

In June 2003, the Board determined that waiver of recovery is 
not prohibited in this case as the overpayment in NSC pension 
benefits to the veteran was not the result of conduct on his 
part which amounted to "fraud," "misrepresentation of a 
material fact," or "bad faith".  38 U.S.C.A. § 5302(c) 
(West 2002).  Accordingly, his request for waiver will be 
evaluated in light of the principles of "equity and good 
conscience" which are set forth at 38 C.F.R. § 1.965(a).  
See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2005).  
In applying the "equity and good conscience" standard to an 
individual case, several factors are to be considered by the 
decision-maker.  Among these are (1) whether actions of the 
debtor contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his/her detriment due to her reliance upon the 
receipt of VA benefits.  Additionally, the decision- maker 
must conduct a "balancing of the faults," weighing the 
fault of the debtor against any fault attributable to VA.  
38 C.F.R. § 1.963 (2005).

In this case, the Board finds that the actions and inactions 
by the veteran are the primary reason for the creation of 
this debt.  The veteran's IRS 1040 Forms for the years 1996, 
1997 and 1998 clearly reflected his understanding of the 
concepts of income, and that income derived from farming and 
interest bearing accounts were reportable as income.  It is 
unclear why the veteran's EVR filings with VA did not reflect 
his true income as reported on his IRS 1040 Forms.  He was 
placed on alert in his 1996 and 1998 award letters to ensure 
the RO was relying on an accurate report of income, but he 
took no actions to correct the misreporting of income.  The 
RO has some minimal blame for not following-up on its own 
initiative that there appeared to be some facially 
inconsistent report of interest income when considered in 
light of the large interest bearing accounts reported by the 
veteran, and the fact that he had reported owning farmland.  
On the whole, however, the veteran bears the primary 
responsibility for not properly reporting his forms of income 
to VA as he did with the IRS.

The veteran's failure to return these overpaid benefits, for 
which he was not entitled, would constitute an unfair gain to 
him to the detriment of the government.  NSC pension benefits 
are intended to provide a minimal level of subsistence to the 
disabled wartime veterans.  By law, the veteran had met the 
standard of living and, indeed, exceeded it substantially.  
Also, as the veteran should have understood that he was being 
overpaid NSC pension benefits, the Board fails to find how he 
suffered any detrimental reliance.  There is no information 
of record which suggests that the veteran assumed a financial 
obligation based upon expectation of pension NSC benefits to 
which he believed she was entitled to.

The Board next addresses the question of whether the 
collection of the $975 and $11,236 in overpaid pension 
benefits would deprive the appellant of his basic 
necessities.  The appellant has failed to respond to several 
RO requests to submit an updated Financial Status Report.  
Nonetheless, the veteran's award of VA compensation benefits 
for PTSD has cleared his account of any remaining NSC pension 
debt.  As the debt has already been repaid, there is no 
consideration as to whether repayment of the indebtedness 
would result in the veteran being unable to provide for 
life's basic necessities.  This question is moot and, 
accordingly, economic hardship is not a factor in favor of 
the veteran's claim for waiver.  

Consideration must be given to the question of whether 
recovery of the overpayment would nullify the objective for 
which benefits were intended.  As indicated above, the NSC 
benefits were intended to provide a minimal level of 
subsistence that he exceeded for the years in question.  He 
is currently in receipt of VA compensation benefits placing 
him well above the minimal level of subsistence.  Thus, this 
element of the equity and good conscience standard does not 
favor waiver of recovery of the overpayment. 

Finally, the Board must still weigh the fault of the debtor 
against any fault attributable to VA in arriving at its 
ultimate decision.  VA was justified in relying upon his 
erroneous report of income as certified under the penalties 
of perjury, and bears minimal fault with its failure to 
investigate whether the income was being reported properly.  
Comparatively, the veteran possessed complete control over 
the factual accuracy of his EVR's, and was in considerable 
fault for not reading the benefit criteria, and ensuring that 
he properly reported all forms of his income.

This being the case, the Board finds VA's recovery of 
overpaid NSC pension benefits in the amount of $975 and 
$11,236  would not constitute a hardship to the veteran nor 
otherwise be against principles of good faith and equity.  
There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

IV.  Notice and assistance

In so holding, the Board notes that the duty to notify and 
assist requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) do not apply to a claim for waiver of recovery of 
overpayment as these types of claims are subject to separate 
notice and development procedures.  Barger v. Principi, 16 
Vet. App. 132 (2002).  The Board observes that the RO 
properly followed the procedures of 38 C.F.R. § 3.105(h) 
prior to discontinuing his NSC pension benefits.  As 
evidenced by the RO's letters and notices above, the veteran 
was provided ample opportunity to explain his theory of how 
the debts were not properly created, and that waiver of 
recovery should be granted on the basis of the principles of 
equity and good conscience.  On September 9, 2003, he was 
advised of the need for an updated Financial Status Report, 
and provided a VA Form 5655 to return to VA.  The veteran 
responded by indicating that no debt was due, and he has 
declined to submit an updated Financial Status Report.  An RO 
contact in March 2005 indicated that the veteran did not 
desire to submit any further evidence in support of his 
claims, and he requested that the claims be certified to the 
Board for appellate review.

On this record, the Board finds that the veteran was properly 
advised of the evidence and/or information necessary to 
substantiate his claims, and the relative duties on the part 
of himself and VA in developing his claims.  The Board 
further finds that no reasonable possibility exists that any 
further development of the claims would be capable of 
producing evidence that would substantiate the claims.  Thus, 
for all practical purposes, the requirements of the VCAA have 
been met in this case.




ORDER

An overpayment of NSC pension benefits in the calculated 
amount of $975 was properly created; the appeal is denied.

Waiver of recovery of an overpayment of NSC pension benefits 
in the amount of $975 is denied.

An overpayment of NSC pension benefits in the calculated 
amount of $11,236 was properly created; the appeal is denied.

Waiver of recovery of an overpayment of NSC pension benefits 
in the amount of $11,236 is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


